IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT JACKSON

                        MARCH SESSION , 1998
                                                            FILED
                                                              January 13, 1999
STATE OF TENNESSEE,        )    C.C.A. NO. 02C01-9706-CC-00217
                                                      Cecil Crowson, Jr.
                           )                                Appellate C ourt Clerk
      Appellee,            )
                           )
                           )    MADISON COUNTY
VS.                        )
                           )    HON. JOHN FRANKLIN MURCHISON
CONNIE LEE WILSON,         )    JUDGE
                           )
      Appe llant.          )    (Direct Appeal - Sentencing)




FOR THE APPELLANT:              FOR THE APPELLEE:

C. MICHAEL ROBBINS              JOHN KNOX WALKUP
3074 East Street                Attorney General and Reporter
Memphis, TN 38128
Appellate Counsel               GEORGIA BLYTHE FELNER
                                Assistant Attorney General
GEORGE MORTON GOOGE             425 Fifth Avenu e North
District Public Defender        Nashville, TN 37243
227 W est Baltim ore St.
Jackson, TN. 38301              JERRY W OODALL
                                District Attorney General

                                NICK NICOLA
                                Assistant District Attorney
                                P. O. Box 2825
                                Jackson, TN 38301



ORDER FILED ________________________

AFFIRMED PURSU ANT TO RU LE 20

JERRY L. SMITH, JUDGE
                                   ORDER


      On December 19, 1996, Appellant, Connie Lee Wilson, pled gu ilty to

Driving After Having Been Declared an Habitual Motor Vehicle Offender and

Driving Unde r the Influence. The Circuit Court for Madison County entered a

show cause orde r as to why A ppellant’s probatio n for three previous D.U.I.

offenses should n ot be revoked. On February 14, 1997, after a sentencing

hearing, the trial cour t revoked Appella nt’s proba tion on the prior offenses and

sentenced Appellant to two ye ars in the Tennessee Department of Correction for

the offense of Driving After Being Declared an Habitual Motor Vehic le Offender

and to eleven months and twenty-nine days to be served at 75% for the offense

of Driving Under the Influence 5th offense. The trial court further ordered these

sentences to be served cons ecutively to one of A ppellant’s senten ces for a prior

offense (indictment number 94-827). In this appeal, Appellant presents the

following issue for review:



      (1) whethe r the trial court erred in running Appellant’s sentence for the

current offense consecutive to her sentence in indictment number 94-827.



      After a review of t he record, we affirm the judgm ent of the trial court

pursuant to Court of Criminal Appeals Rule 20.



      Appellant contends that the trial court erred in ordering her sentence for the

current offense to run consecutive to the sentence in indictment number 94-827.

Appellant contends that the probationary period on 94-827 had run prior to the

show cause hearing, effectively preventing the trial court from revoking her

                                        -2-
probation for that offense. App ellant has failed to pres ent a record upon which

this Court can determine the timing of her service of the prior sentences. Upon

appe al, the burden of presenting to this Co urt a rec ord wh ich pro vides a ll

necessa ry materials for disposition of the issues on appeal rests on the app ellant.

Rules of Appe llate Proce dure R ule 24; State v. Banes, 874 S.W.2d 73 (Tenn.

Crim. App. 1993) (citing State v. Bunch, 646 S.W.2d 158, 160 (T enn.19 83); State

v. Robe rts, 755 S.W.2d 833 , 836 (T enn. C rim. App . 1988), perm. to appeal

denied, (Tenn.198 8)). Due to the inc omp lete na ture of th is reco rd, this C ourt is

precluded from co nsidering this issue. See State v. B ennett, 798 S.W.2d 783

(Tenn. Crim. App . 1990) cert denied, 500 U.S. 915, 111 S. Ct. 2009, 114 L. Ed. 2d
98 (1991).



       According ly, we affirm the judgment of the trial court pursuant to Court of

Criminal Appeals Rule 20. Appellant may remain on current bond pending the

timely filing and or disposition of an app lication for pe rmission to appe al. Costs

of the appeal will be paid by the State.

                                       ____________________________________
                                       JERRY L. SMITH, JUDGE

CONCUR:



 See Below
JOE B. JONES, PRESIDING JUDGE 1


___________________________________
GARY R. WADE, JUDGE




       1
        The Honorable Joe B. Jones died May 1, 1998. We appreciate his service to the State of
Tenn essee and this C ourt.

                                               -3-